Title: To George Washington from Phillis Wheatley, 26 October 1775
From: Wheatley, Phillis
To: Washington, George



SIR,
[Providence, 26 October 1775]

I Have taken the freedom to address your Excellency in the enclosed poem, and entreat your acceptance, though I am not insensible of its inaccuracies. Your being appointed by the Grand Continental Congress to be Generalissimo of the armies of North America, together with the fame of your virtues, excite sensations not easy to suppress. Your generosity, therefore, I presume, will pardon the attempt. Wishing your Excellency all possible success in the great cause you are so generously engaged in. I am,

  Your Excellency’s most obedient humble servant,
  Phillis Wheatley.
Providence, Oct. 26, 1775.

